Title: From John Adams to the Comte de Vergennes, 1 July 1780
From: Adams, John
To: Vergennes, Charles Gravier, Comte de


      
       Sir
       Paris July 1st. 1780
      
      I had this morning the honour of your letter of the Thirtieth of June.
      It is very certain that the Representations from his Majesty, which may be made by his Minister the Chevalier De La Luzerne, will be attended to by Congress with all possible Respect, and its due weight will be given to every Fact and Argument that he may adduce, and I am well persuaded that Congress will be able to give such Reasons for their final Result, as will give entire Satisfaction to his Majesty, and remove every Colour of just Complaint from his Subjects.
      As in my Letter of the Twenty second of the last Month, I urged such Reasons as appeared to me incontestible to shew that the Resolutions of Congress of the Eighteenth of March, connected with the other Resolution to pay the Loan Office Certificates according to the value of Money at the time they were emitted, being a Determination to pay the full value of all the Bills and Certificates which were out, and the Depreciation of both, being more the Act and Fault of the Possessors than of Government; was neither a violation of Public Faith, nor an Act of Bankrupcy; I have the honor to agree with your Excellency in opinion, that any further Discussion of these Questions is unnecessary.
      I have the honor to be with great Respect Your Excellency’s Most obedient and most humble Servant
      
       John Adams
      
     